United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-3761
                        ___________________________

                             United States of America,

                        lllllllllllllllllllllPlaintiff - Appellee,

                                           v.

                                    David Garner,

                      lllllllllllllllllllllDefendant - Appellant.
                                       ____________

                     Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                           Submitted: February 2, 2022
                              Filed: July 11, 2022
                                 ____________

Before COLLOTON, BENTON, and KOBES, Circuit Judges.
                          ____________

COLLOTON, Circuit Judge.

      David Garner is an inmate serving a sentence in federal custody after he was
convicted in 2007 for unlawful possession of a firearm as a convicted felon. In July
2021, the government petitioned under 18 U.S.C. § 4245(a) to determine Garner’s
present mental condition. After a hearing, the district court ordered Garner
committed to the custody of the Attorney General for treatment of a mental disease
or defect at the Federal Medical Center in Springfield, Missouri. See 18 U.S.C.
§ 4245(d). Garner filed a notice of appeal on his own without counsel, and the clerk
of this court appointed the federal public defender to represent Garner on appeal.
Counsel has filed a motion to withdraw from representing Garner and a separate
motion to file counsel’s motion to withdraw under seal.

       We deny the motion to file under seal as overbroad. Counsel states that the
motion to withdraw will cite “psychological reports and conclusions admitted into
evidence,” and that “the private nature of these documents” justifies filing them under
seal. But only two paragraphs of the nine-page motion to withdraw refer to
psychological reports and conclusions. Assuming for the sake of analysis that the
psychological information should be sealed, there is no basis to seal the remainder of
the motion to withdraw. A proper motion to seal should be narrowly drawn and
accompanied by a proposed redacted filing for the public docket. As counsel’s
present motion seeks to seal the entire motion to withdraw without any proffered
justification, the motion is denied.

       We note also that any motion to seal must justify why psychological reports
and conclusions should be filed under seal. Court proceedings are presumptively
public. Counsel has not cited authority or developed an argument as to why a court’s
decision to commit a person against his will for mental health treatment should be
made and reviewed in secret. Public court records not infrequently include otherwise
private medical information in cases involving such matters as disability benefits,
e.g., Schmitt v. Kijakazi, 27 F.4th 1353, 1358-60 (8th Cir. 2022), insanity defenses
in criminal cases, e.g., Elam v. Denney, 662 F.3d 1059, 1061-63 (8th Cir. 2011),
alleged medical malpractice, e.g., Miner v. United States, 94 F.3d 1127, 1128-30 (8th
Cir. 1996), and eligibility for execution in capital cases, e.g., Williams v. Kelley, 858
F.3d 464 (8th Cir. 2017). In a civil commitment case, as in these others, a court’s
decision on the merits often depends on an assessment of medical or psychological
evidence. Any renewed motion to seal should address specifically why information

                                          -2-
that is material to a decision on whether a person is properly committed involuntarily
for mental health treatment should not be available for public scrutiny.

       Counsel’s motion to withdraw suggests that there is no non-frivolous issue for
appeal and that he is ethically obliged to withdraw. Counsel points to conflicting
guidance in unpublished decisions of this court about whether his motion to withdraw
should be accompanied by a brief of the sort described in Anders v. California, 386
U.S. 738 (1967). In one decision, this court concluded that the prophylactic Anders
framework was inapplicable, and directed counsel not to file an Anders-type brief in
future cases, because there is no constitutional right to counsel in a civil commitment
proceeding. United States v. Cabines, 816 F. App’x 29, 30 n.2 (8th Cir. 2020) (per
curiam). In another, however, this court directed counsel to file a brief in accordance
with the Anders procedures. United States v. Lamons, No. 21-2728 (8th Cir. Oct. 4,
2021) (order denying motion for leave to withdraw). Counsel did not file an Anders
brief in this case, but understandably expressed uncertainty in the motion about how
an attorney should proceed.

       We will grant the motion to withdraw and will not require a brief of the sort
described in Anders. The prophylactic Anders procedures and their constitutional
equivalents apply only when a litigant has a constitutional right to counsel.
Pennsylvania v. Finley, 481 U.S. 551, 554-55 (1987). A prisoner who is subject to
a hearing on his mental condition is entitled to counsel at the hearing under a statute.
18 U.S.C. §§ 4245(c), 4247(d). But this court has said that there is no constitutional
right to counsel at such a hearing. United States v. Veltman, 9 F.3d 718, 721 & n.5
(8th Cir. 1993); see Vitek v. Jones, 445 U.S. 480, 497 (1980) (plurality opinion); id.
at 498-500 (Powell, J., concurring in part); T.R. v. Havens, 612 F. App’x 83, 87 (3d
Cir. 2015). It follows that there is no constitutional right to counsel on appeal from
an order committing the prisoner for treatment. On review of the motion and the
record, we are satisfied that counsel’s ethical obligation to refrain from prosecuting
a frivolous appeal justifies his motion to withdraw.

                                          -3-
      For these reasons, the motion to seal counsel’s motion to withdraw is denied,
and the motion to withdraw is granted, subject to any further representation that
counsel deems appropriate with regard to the matter of filing documents under seal.
                      ______________________________




                                        -4-